NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-3479-18T4

STATE OF NEW JERSEY,

     Plaintiff-Respondent,            APPROVED FOR PUBLICATION

                                             October 29, 2019
v.
                                          APPELLATE DIVISION
GREGORY A. MARTINEZ,

     Defendant-Appellant.
____________________________

          Argued October 2, 2019 – Decided October 29, 2019

          Before Judges Sabatino, Sumners and Natali.

          On appeal from the Superior Court of New Jersey, Law
          Division, Middlesex County, Indictment No. 17-05-
          0586.

          Jeffrey S. Farmer argued the cause for appellant
          (Mazraani & Liguori LLP, attorneys; Jeffrey S. Farmer
          and Joseph M. Mazraani, on the briefs).

          Joie   D.    Piderit,   Special   Deputy Attorney
          General/Acting Assistant Prosecutor, argued the cause
          for respondent (Christopher L.C. Kuberiet, Acting
          Middlesex County Prosecutor, attorney; Joie D. Piderit,
          of counsel and on the briefs).

          Valeria Dominguez, Deputy Attorney General, argued
          the cause for amicus curiae State of New Jersey Office
          of the Attorney General (Gurbir S. Grewal, Attorney
             General, attorney; Valeria Dominguez, of counsel and
             on the briefs).

             Joseph J. Russo, Deputy Public Defender, argued the
             cause for amicus curiae State of New Jersey Office of
             the Public Defender (Joseph E. Krakora, Public
             Defender, attorney; Joseph J. Russo, of counsel and on
             the briefs).

             John J. O'Reilly argued the cause for amicus curiae
             Association of Criminal Defense Lawyers (McElroy,
             Deutsch, Mulvaney & Carpenter, LLP, attorneys; John
             J. O'Reilly, of counsel and on the briefs; Courtney A.
             Johnson, on the brief).

      The opinion of the court was delivered by

SABATINO, P.J.A.D.

      This novel case concerns a prosecutor's office's use of body wires on a

paid informant, an anticipated trial witness for the State in a narcotics case, to

secretly monitor and record a criminal defense attorney's pre-trial interview of

that informant.

      An assistant prosecutor authorized the surreptitious taping based upon

information – which turned out to be untrue – that the attorney might offer the

witness a bribe. When the prosecutor's office supplied the recording and a

transcript of it to the attorney in discovery three days before his client's trial, he

moved to dismiss the indictment, or, alternatively, to bar the witness's testimony

for the State.

      In its oral ruling, the trial court remarked that the secret recording in this

                                         2
                                                                             A-3479-18T4
case "should send a chill down the spine of any criminal defense attorney or

prosecutor [who] has ever interviewed a witness."          The court found the

prosecutor's office lacked reasonable suspicion that "evidence of criminal

conduct would be derived from [the] interception." Nonetheless, the court

concluded the defense's trial strategy had not been sufficiently divulged during

the taped interview "to the extent that would justify" the dismissal of indictment

or preclusion of the witness's testimony. The court adopted a more limited

remedy, barring the State from using the taped interview as evidence at trial.

Defendant moved for leave to appeal, which we granted.

      For the reasons that follow, we affirm the trial court's decision in part,

modify it in part, and remand it in part. As conceded by defendant and related

amici, the informant's secret taping of the interview with his one-party consent

did not violate the New Jersey Wiretapping and Electronic Surveillance Control

Act ("the Wiretap Act"), N.J.S.A. 2A:156A-1 to -34. However, we hold that

mere compliance with the Wiretap Act does not mean that the secret taping is

permissible, particularly in the manner in which it was conducted in this case.

Specifically, without appropriate limitations, such recording can have the

capacity to infringe upon a criminal defendant's constitutional right to fair and

unimpeded access by his counsel to interview government witnesses, and the

capacity to reveal attorney work product.         The surveillance of attorney


                                       3
                                                                         A-3479-18T4
interviews also can implicate ethical norms, particularly those governing

prosecutors.

      Based on the record developed thus far, we conclude the prosecutor's

office erred in allowing detectives in the State's narcotics case and the attorney

misconduct case to work jointly in the efforts to record the witness interview.

The prosecutor's office further erred in allowing the assistant prosecutor who

was handling the narcotics case to have access to the fruits of the surreptitious

taping.

      Under the circumstances presented, the prosecutor's office instead was

obligated to create two screened "taint teams" to proceed independently in: (1)

the attorney conduct investigation and (2) the narcotics case. Because of that

failure, and because attorney work product from the recorded interview was

prejudicially divulged to the narcotics prosecutor and staff, the narcotics case

must be transferred for handling by either the Attorney General or by another

designated county prosecutor's office.

      Further, we remand the case for the trial court to conduct a plenary hearing

to determine the extent to which the informant-witness may have been unfairly

coached or influenced by the manner in which he was prepared by the State for

the taped interview and the manner in which he was debriefed afterwards.

Depending upon the results of that plenary hearing, a possible appropriate


                                         4
                                                                         A-3479-18T4
prophylactic remedy may be to disallow the informant-witness from testifying

for the State at the narcotics trial. On remand, the trial court also shall determine

if other prosecutorial witnesses were tainted because of their involvement in or

exposure to the recording or its transcript.

         Lastly, we recommend that the Attorney General consider promulgating

statewide guidelines and procedures addressing any future surreptitious

prosecutorial taping of witness interviews by defense counsel.


                                         TABLE OF CONTENTS

I. Factual and Procedural Background ............................................................. 6
   The Indictment and the Alleged Cocaine Sales ............................................ 6
   Defense Counsel's Interview of Cruz ........................................................... 7
   The State Turns Over the Interview Recording and Transcript on the Eve of
   Trial ............................................................................................................ 8
   Defendant's Motions ................................................................................... 8
   The Present Interlocutory Appeal ................................................................ 9
   More Details Concerning the Recorded Interview ....................................... 9
   Cruz Meets with Detectives on March 11 and Consents to the Wire .......... 12
   The Recorded March 12, 2019 Defense Interview ..................................... 13
   Charges Lodged Against Policastro ........................................................... 15
   The April 11 Motion Hearing .................................................................... 15
   The Motion Judge's Ruling ....................................................................... 16
   Proceedings Before the Presiding Criminal Judge ..................................... 18

II. The Wiretap Act ....................................................................................... 18
   Requirements of the Wiretap Act .............................................................. 19
   The 1999 Amendment Eliminating the Reasonable Suspicion Standard ..... 21
   The "Indispensable Protection" of Supervisory Review ............................. 22
   Special Considerations in Authorizing Intercepts of Attorneys .................. 24
   Judicial Reviewability of Wiretap Authorizations ..................................... 26
   Comparative Discussion of the Federal Wiretap Act and the Justice Manual
    ................................................................................................................. 28

                                                          5
                                                                                                            A-3479-18T4
   The "Relevance" Standard ......................................................................... 31

III. Infringement Upon Defendant's Constitutional Rights and Work Product
Disclosure .................................................................................................... 33
   Constitutional Provisions and Principles ................................................... 33
   State v. Blazas .......................................................................................... 34
   Gregory v. United States ........................................................................... 37
   Other Cases............................................................................................... 38
   The State's Pre-Wire Preparation of Cruz .................................................. 40
   The Attorney Work Product Privilege ....................................................... 42
   At Least Some Work Product Was Revealed Here ..................................... 50

IV. Ethical Rules Addressing Clandestine Recording By Attorneys and the
Special Duties of Prosecutors ....................................................................... 51
  ABA Opinion 337 ..................................................................................... 51
  ABA Formal Opinion 01-422 .................................................................... 52
  The New Jersey RPCs ............................................................................... 54
  Special Ethical Restrictions Imposed on Prosecutors ................................. 54
  The Need for "Fire-walls" or "Taint Teams" .............................................. 57
  Summary .................................................................................................. 58

V. Implications and Remedies ...................................................................... 59

VI. Conclusion ............................................................................................. 69

                                                       I.
                              (Factual and Procedural Background)

        The Indictment and the Alleged Cocaine Sales

        In July 2016, a Middlesex County grand jury returned Indictment No. 17-

05-0586, charging defendant Gregory A. Martinez with:

                      three counts of third-degree possession of a
                       controlled dangerous substance, N.J.S.A. 2C:35-
                       10(a)(1) (counts 1, 5, and 8);

                      three counts of second-degree distribution of a

                                                       6
                                                                                                      A-3479-18T4
                  controlled dangerous substance, N.J.S.A. 2C:35-
                  5(a)(1) and N.J.S.A. 2C:35-5(b)(2) (counts 2, 6,
                  and 9);

                two counts of third-degree distribution of a
                 controlled dangerous substance near or on school
                 property, N.J.S.A. 2C:35-5(a) and N.J.S.A.
                 2C:35-7(a) (counts 3 and 7); and

                one count of second-degree distribution of a
                 controlled dangerous substance within 500 feet
                 of certain public property, N.J.S.A. 2C:35-5(a)
                 and N.J.S.A. 2C:35-7.1(a) (count 4).

The charges resulted from three instances between March 22 and July 8, 2016,

during which defendant allegedly sold cocaine to Delvi Cruz. Cruz was then

cooperating with the county prosecutor's office as a confidential informant

("CI"), pursuant to a plea agreement. 1

      Defense Counsel's Interview of Cruz

      After learning the identity of the CI, defense counsel for Martinez, Joseph

M. Mazraani, requested, through Cruz's counsel Michael A. Policastro, to

conduct a pretrial interview with Cruz.

      On March 12, 2019, Mazraani and his investigator Dave Gamble met with



1
  The record indicates Cruz is no longer serving as a CI, and his identity has
been revealed in open trial court proceedings and in records that were not filed
under seal. Accordingly, with the consent of all counsel, we refer to Cruz by
his actual name in this opinion. In some documents, Cruz is referred to as Cruz-
Santos or Santos. For consistency, this opinion refers to him as Cruz.


                                          7
                                                                         A-3479-18T4
                                                               2
Cruz in Policastro's office (the "Mazraani interview").            Policastro, who

apparently was in court on another matter that day, was not present for the

Mazraani interview. Nor was anyone there in person from the prosecutor's

office.

      Unbeknownst to the defense or to Policastro, Cruz wore two listening

devices at the interview: one on his waist and another in his pocket. Cruz wore

the devices at the request of detectives from the prosecutor's office, whose

personnel recorded the Mazraani interview as it occurred.

      The State Turns Over the Interview Recording and Transcript on the Eve
of Trial

      Just three days before the scheduled trial date the State turned over certain

discovery to the defense, including a recording and the rough transcrip t of the

Mazraani interview, as captured on the device Cruz had worn at his waist.

      Defendant's Motions

      After receiving the recording and rough transcript, defendant immediately


2
  The record contains three separate transcripts of the Mazraani interview. The
one provided to the trial court which was made by the prosecutor's office from
the less clear of two recordings, contains many "inaudible" designations . The
court found that rough transcript largely "unintelligible." In connection with
this appeal, both the State and defendant had a transcript made of the clearer
recording. A third transcript was made and certified by a professional
transcriber, which is the one defendant had made. The State does not dispute
this third version is the most accurate transcription of the recording of
Mazraani's interview with Cruz, and the Attorney General cites to it in his
amicus brief rather than the rough transcript.
                                        8
                                                                          A-3479-18T4
moved to dismiss the indictment or, in the alternative, to bar Cruz's testimony.

      On April 11, 2019, the trial court denied the motion to dismiss and the

defense's application for a stay of the trial. However, the court held that: (1) the

State could not use the Mazraani interview recording at trial, (2) the defense

could use the recording, if it desired, to impeach Cruz, and (3) jury selection

would be briefly adjourned.

      The Present Interlocutory Appeal

      Defendant filed an application for emergent appellate relief and also

moved for leave to appeal. The Association of Criminal Defense Lawyers of

New Jersey ("ACDL-NJ") moved to appear as amicus curiae in support of

defendant's position.

      We granted defendant's motion for leave to appeal, and the ACDL-NJ's

amicus motion. We also invited the Attorney General and the Office of the

Public Defender to participate as amici, and ordered a stay of defendant's trial.

Both the Attorney General and the Office of the Public Defender accepted our

invitation to appear as amicus curiae. 3

      More Details Concerning the Recorded Interview

      The record reveals this additional background concerning Cruz's



3
   We are grateful for the helpful participation of all three amici in this
accelerated matter.
                                           9
                                                                           A-3479-18T4
surreptitious recording of his interview with Martinez's counsel.

      In early March 2019, Cruz received a call from Policastro stating that

Mazraani "wanted to communicate with" him. Cruz also received an Instagram

"friend request" from defendant.       Cruz reported these contacts to both a

Detective and Sergeant from the prosecutor's office. The Sergeant was heavily

involved in the narcotics case, and the record shows the Detective was involved

in the attorney investigation. At the very least, they both took part in recruiting

Cruz for the wiretap and in carrying out the recording.         Both officers are

identified on the interview transcript as being "present" when the body wire was

active. The Sergeant is the first and last voice on the recording. The State has

announced it plans to call him as a witness at defendant's narcotics trial.

      Cruz recounted the events leading to the Mazraani interview in a

transcribed statement he gave to detectives on March 14, 2019, two days after

the interview occurred (the "March 14 statement"). Cruz explained his initial

reaction to the interview request:

            And um. I was surprised. I asked my attorney what's
            going, what these people want from us? He said he
            don't know, he probably, my attorney tell me that he
            probably want to talk about a case. And I asked my
            attorney why you don't talk to them? That way I don't
            have to be involved with any conversation. He said no
            he want to talk to you directly. If you'll be able to talk
            to him let me know and I, we make a meeting in my
            office and you meet over there . . .


                                        10
                                                                          A-3479-18T4
Referring to the Detective, Cruz "notified the detective in the prosecutor office"

that Mazraani wanted to meet with him. In his March 14 statement, Cruz

explained:

             [Cruz:] I called Michael Policastro again to tell him
             that we gonna have the meeting and I ask him again
             what exactly they want from us and the answer was he
             don't know exactly what they want from us. They
             probably want to talk about a case or they might want
             to offer something. I ask him . . .

             Q. They want to offer what exactly . . .

             A. I asked, I asked my attorney what exactly they, he
             believe they probably gonna ask or offer. (inaudible)
             and he said I'm not sure but they probably could ask can
             [sic] offer money another offer [sic]. I don't know
             exactly what they want. They probably want to talk
             about a case, but I don't know anything about this. They
             just, I just give an idea what could happen [sic].

             Q. Did he say how much money if anything?

             A. No.

             Q. No[?]

             A. He just assuming what they, what they could offer
             [sic].

             Q. Okay.

             A. Just give an idea.

             [(Emphasis added).]




                                       11
                                                                         A-3479-18T4
      After reporting his conversation with Policastro to the Sergeant on Friday,

March 8, 2019, Cruz "called Policastro . . . to set up a meeting" with Mazraani

in Policastro's office.

      That same day, March 8, a Deputy First Assistant Prosecutor signed a

"Consensual Interception Authorization" allowing the detectives to intercept

Cruz's communications during the following ten days. The wire authorization

form identified Mazraani and Policastro as the two "Target(s)," and listed

"Witness Tampering" under "Initial Crimes or Offenses."

      The record does not reveal what other information, if any, the Deputy First

Assistant possessed before signing the wire authorization. In particular, there is

nothing to indicate whether the Deputy First Assistant was aware that the named

"targets" were attorneys, that the recording would take place at a law firm, or

that the recording would be of a pre-trial defense interview.

      Cruz Meets with Detectives on March 11 and Consents to the Wire

      On Monday evening, March 11, Cruz met at a diner with the Detective,

Sergeant, and another officer. Cruz discussed, as he put it, "everything," and

gave consent to wear a wire and record his meeting with Mazraani in Policastro's

office.

      In his report about the March 11 meeting, the Detective wrote that Cruz

had stated that Policastro "indicated to [him] that Mazaraani [sic] wanted to


                                       12
                                                                         A-3479-18T4
speak about the case, and that typically in those meetings they offer him money."

According to this report, Cruz "stated that he told Policastro that he intended on

notifying the Prosecutor's Office of this meeting."

      The Recorded March 12, 2019 Defense Interview

      The Mazraani interview took place on the afternoon of Tuesday, March

12, 2019. According to a report by the Detective, Cruz was functioning during

the interview "in an undercover capacity . . . for the purpose of determining if

witness tampering would be occurring inside of The Policastro Law Firm[.]"

Cruz was paid what were characterized on an expense voucher as lost "wages"

of $180 for performing this function.

      Cruz did not tell Policastro or Mazraani that he recorded the meeting.

Cruz had expected Policastro would attend the meeting, but was told that

Policastro had a trial and could not be there.

      At the start of the interview, Cruz said he "[j]ust got out of work early"

when Mazraani thanked him for taking the time to meet.

      Mazraani told Cruz that he and Policastro "go way back." When asked if

Policastro had told him what Mazraani wanted to talk about, Cruz answered,

"Not exactly." Mazraani then explained:

            MAZRAANI: I represent a guy who the police are
            saying sold you drugs.

            CRUZ: Okay.

                                        13
                                                                         A-3479-18T4
             MAZRAANI: Okay? And we're going to trial soon.

             CRUZ: Okay.

             MAZRAANI: And I just wanted to talk to you a little
             bit about that and just ask you some questions about
             that. You got nothing to worry about. This has nothing
             to do with you. This has to do with–same thing that
             Mike [Policastro] did for you, I got to–you know, I got
             to do my job.

      Cruz asked the name of Mazraani's client and said he spoke to someone at

the prosecutor's office about the Martinez case "[l]ast week."         Mazraani

explained to Cruz that he wanted Cruz to "just answer some very basic

questions" and it was up to Cruz to decide if he wanted to answer them.

      Cruz remarked that he had asked Policastro why Mazraani would want to

talk to him, and Mazraani answered that "it's witness preparation." After Cruz

agreed to answer the queries, Gamble, the defense investigator, asked, "Are we

going to record this?" Mazraani answered, "No, not right now, unless he [Cruz]

tells me later that he wants to."

      Mazraani then proceeded to ask Cruz about the three alleged drug

transactions.4




4
  To avoid any revelations that could affect the future handling of the narcotics
case by a different prosecutor, we will not discuss in this opinion the substance
of those discussions.


                                       14
                                                                        A-3479-18T4
      When he finished the interview, Mazraani asked if Cruz would give the

defense a taped statement, but Cruz declined. Cruz did not reveal that the State

had already made a recording of the entire interview up to that point.

      Charges Lodged Against Policastro

      On April 4, 2019, three complaint warrants were issued against Policastro,

charging him with witness tampering in cases unrelated to Mazraani or

defendant.5

      The April 11 Motion Hearing

      At the April 11, 2019, hearing on defendant's dismissal motion, Mazraani

argued the issue was not then suitable for disposition because he had not

received discovery he requested from the State about the circumstances of the

interview. Mazraani also stated the ACDL-NJ wanted to join the case as amicus.

      The prosecutor argued the motion could be decided without a need for

discovery into the recording arrangements. He asserted that asking Cruz to

record the Mazraani interview had "nothing to do with" defendant. Instead, it

"[h]ad to do with the fact that a target [Policastro] who is now being charged

with three different counts of witness tampering told a CI that if he met with



5
  According to the State's supplemental brief, Policastro was indicted on these
charges on September 11, 2019. At oral argument on appeal, the prosecutor
represented that Mazraani is not named or implicated in any of the counts in the
Policastro indictment.
                                       15
                                                                         A-3479-18T4
[defense] counsel, there might be money involved."

      The trial court asked the prosecutor if Mazraani was "a target of this

investigation." The prosecutor responded, "Judge, I don't know. As far as I

know, he was not. But I don't know." The prosecutor further stated that he had

"no particular knowledge," when the court asked why the interview was

recorded6 even though Policastro had not been present. The prosecutor stated

that Cruz was paid $180 "because he missed a day of work."

      The prosecutor insisted that the recording issue concerned only the

Policastro case and "whether it was reasonable for the prosecutor's office" to

record the meeting as part of its ongoing investigation of that case.       The

prosecutor explained the recording was made after "hearing from [the] CI who

was represented by Mr. Policastro being told that if he went to this meeting,

there's usually money involved with this meeting." The court responded that the

prosecutor's representation was "a very wide reading of the evidence, of even

what Mr. Policastro supposedly said[.]"

      The Motion Judge's Ruling

      Addressing the recording issue, the motion judge stated:


6
  The judge noted that he could not determine initially whether trial strategy
was discussed at the Mazraani interview "because the [first] transcript that I
have is all unintelligible." The judge was ultimately supplied with a more
accurate transcript.


                                      16
                                                                       A-3479-18T4
            First, this [c]ourt recognizes that this is an
            extraordinary measure. That an attorney is recorded by
            law enforcement while interviewing a witness in a
            pending criminal charge should send a chill down the
            spine of any criminal defense attorney or prosecutor
            that has ever interviewed a witness.

            [(Emphasis added).]

      The court then added:

            . . . I find that at least what has been provided to me,
            that a reasonable suspicion that evidence of criminal
            conduct would be derived from such interception, does
            not exist as to Mr. Mazraani that would justify these
            actions.

            [(Emphasis added).]

      The court nevertheless denied the defense motion to dismiss the

indictment or, in the alternative, to bar Cruz's testimony, stating:

            However, none of this is relevant to this matter. I do
            not find that a trial . . . strategy was divulged to the
            State to the extent that would justify the dismissal of
            the indictment or barring the testimony of Del[vi] Cruz.

      The court then turned to the subject of remedy:

            Further, even if a reasonable suspicion did not exist to
            justify a consensual interception, the remedy is not to
            dismiss the indictment or bar the witness in this matter.
            The State will not use any portion of the consensual
            recording of Del[vi] Cruz, and that's an order of this
            Court. The defense may use it for purposes of cross and
            for credibility purposes.




                                        17
                                                                        A-3479-18T4
       Mazraani requested a stay and for an adjournment of the trial to allow his

client to consult with independent counsel. The court denied the stay motion,

but ruled that jury selection would be deferred to Tuesday, April 16.

       Proceedings Before the Presiding Criminal Judge

       Later that day, Mazraani wrote to the presiding judge of the Criminal Part

(Middlesex County) seeking relief. In response, the presiding judge held a

hearing and conducted a voir dire examination of defendant on April 12. The

presiding judge asked defendant at that hearing if he was aware that the

Mazraani interview had been recorded and that Mazraani's representation of him

"could be compromised." The judge advised defendant could opt to "continue

with    [Mazraani],   consider     whether    [Mazraani's]   representation   was

compromised, request that another attorney represent him or have a Public

Defender appointed." Defendant asked for additional time to hire new counsel. 7

The presiding judge "requested that the parties come back" the morning that trial

was set to begin.

       We then granted defendant's motion for leave to appeal, staying the trial.

                                        II.

                                 (The Wiretap Act)



7
  Defendant nonetheless has continued to be represented by Mazraani's office
in this interlocutory appeal.
                                        18
                                                                         A-3479-18T4
      The prosecutor's office surreptitiously monitored and recorded Mazraani's

interview of Cruz pursuant to the statutory authority of the Wiretap Act.

Defendant does not argue that the recording of the Mazraani interview violated

the Wiretap Act, and neither do the ACDL-NJ or the Public Defender.

      Nevertheless, the provisions of the Wiretap Act are germane to this appeal

because the trial court held that reasonable suspicion was "still a standard that

ha[d] to be met" under the Wiretap Act. The court found the State did not have

reasonable suspicion to believe that evidence of criminal conduct would be

derived from recording the Mazraani interview. In effect, the trial court held

the State had violated the Wiretap Act and granted defendant the limited

exclusionary relief expressly afforded under that statute, although it did not

phrase its ruling in that way.


      Requirements of the Wiretap Act

      The Wiretap Act "regulates the electronic interception of communications

in New Jersey. . . . Its purpose is to protect citizens' privacy from unauthorized

intrusions." State v. Toth, 354 N.J. Super. 13, 21 (App. Div. 2002) (citing State

v. Minter, 116 N.J. 269, 275 (1989)). The Act provides that, with certain

exceptions, "any person who . . . [p]urposely intercepts, endeavors to intercept,

or procures any other person to intercept or endeavor to intercept any wire,

electronic or oral communication . . . shall be guilty of a crime of the third

                                       19
                                                                         A-3479-18T4
degree." N.J.S.A. 2A:156A-3.

      Detailing its exceptions, the Act states, in pertinent part, "[i]t shall not be

unlawful" for:

            c. Any person acting at the direction of an investigative
            or law enforcement officer to intercept a wire,
            electronic or oral communication, where such person is
            a party to the communication or one of the parties to the
            communication has given prior consent to such
            interception; provided, however, that no such
            interception shall be made without the prior approval of
            the Attorney General or his designee or a county
            prosecutor or his designee.

            [N.J.S.A. 2A:156A-4(c) (emphasis added).]

      The Attorney General and county prosecutors must "maintain records of

all interceptions authorized pursuant to [the consent provision of N.J.S.A.

2A:156A-4(c)] . . . on forms prescribed by the Attorney General." N.J.S.A.

2A:156A-23. "Such records shall include the name of the person requesting the

authorization, the reasons for the request, and the results of any authorized

interception." Ibid. Copies of the records must be "periodically" filed with the

Attorney General, who "shall report annually to the Governor and Legislature

on the operation of" the consent provision. Ibid.

      The Wiretap Act "is closely modeled after the federal statute," 18 U.S.C.

§ 2510 to § 2523 (the "federal Wiretap Act"), although the New Jersey version

has some "additional requirements which are not found in the federal statute."


                                        20
                                                                            A-3479-18T4
State v. Sanchez, 149 N.J. Super. 381, 394-96 (Law. Div. 1977).

      Before the New Jersey statute was amended in 1999, one such "additional

requirement" was that the State was precluded from intercepting a

communication in which one party consented "unless the Attorney General or

his designee or a county prosecutor within his authority determines that there

exists a reasonable suspicion that evidence of criminal conduct will be derived

from such interception." Toth, 354 N.J. Super. at 18-19 (emphasis added).

      In contrast, the federal Wiretap Act requires only that at least one party to

a conversation give prior consent to its interception by the government, without

any additional authorization requirement. 18 U.S.C. § 2511(2)(c). 8 See also

United States v. Caceres, 440 U.S. 741, 744 (1979) (noting that Internal Revenue

Service regulations required prior authorization for a consensual recording, but

"[n]either the Constitution nor any Act of Congress" had this requirement).

      The 1999 Amendment Eliminating the Reasonable Suspicion Standard

      The consent provision of our Wiretap Act was amended in 1999,

eliminating the "reasonable suspicion" element. Toth, 354 N.J. Super. at 18-19.

The Legislature retained the need for prior authorization, but it allowed for that

approval to be granted by the county prosecutor, Attorney General, or a


8
  However, as we discuss, infra, the United States Department of Justice has
established guidelines for consensual wiretaps, which include seeking prior
authorization in every case.
                                        21
                                                                          A-3479-18T4
designee. Ibid.

      The "Indispensable Protection" of Supervisory Review

      Even before the reasonable suspicion standard was excised from the

Wiretap Act, our Supreme Court acknowledged that "the conditions for

authorization of consensual wiretaps [we]re not as strict as those applicable to

non-consensual wiretaps." State v. Worthy, 141 N.J. 368, 381 (1995). The

Court nevertheless considered the prior authorization requirement to be vital,

noting that, in cases of consensual interceptions, it was the "sole protection"

citizens had "from overly zealous and completely discretionary law-enforcement

practices." Ibid. As the Court explained:

            Although the statutory condition for the interception of
            a consensual wiretap is less onerous than, and hence not
            as protective of privacy as, the conditions that surround
            the nonconsensual interception of conversations, it
            cannot be doubted that the Legislature viewed the
            requirement of supervisory approval as an
            indispensable protection for the privacy interests
            implicated even in consensual telephone wiretaps.

            [Id. at 381-82 (emphasis added).]

The Court accordingly held in Worthy that a recording obtained at the direction

of a prosecutor's investigator without prior authorization violated the Wiretap

Act and had to be suppressed, notwithstanding an absence of intentional

wrongdoing. Id. at 386.

      The attorney approval requirement serves an important function in

                                       22
                                                                        A-3479-18T4
overseeing covert recordings by police and other law enforcement personnel,

who may not as readily recognize the legal risks of recording that may encroach

upon a defendant's rights.

      The importance of strict adherence to the prior authorization requirement

was not affected by the amendment to the Wiretap Act eliminating the

reasonable suspicion element. That point was illustrated in State v. K.W., 214
N.J. 499, 503-04 (2013). In K.W., the State failed to obtain authorization for a

consensual wiretap due to an inadvertent failure of communication. Ibid. The

Court rejected the State's argument that "the removal of the requirement that the

designated prosecutor find 'reasonable suspicion' before authorizing a

consensual intercept 'strongly suggests that approval of consensual interceptions

is now essentially [only] an administrative, procedural function of the

prosecutor.'" Id. at 506. The Court held the principles of Worthy still required

the strict interpretation and application of the prior authorization requirement.

Id. at 509-10.

      Here, the trial court made a factual finding that the State lacked reasonable

suspicion to believe evidence of a crime could be obtained by recording the

Mazraani interview. As the parties agree, however, the trial court's finding is

not dispositive or relevant under the statute, because a showing of reasonable

suspicion is not required under the amended Wiretap Act. In order for the


                                       23
                                                                          A-3479-18T4
recording to be permissible under the Act, the only express statutory

requirements were: (1) consent by Cruz, and (2) prior approval by an authorized

person, both of which the State obtained in this case.

      Special Considerations in Authorizing Intercepts of Attorneys

      That said, two additional queries are implicated by the Wiretap Act.

Specifically:   (1) Does   N.J.S.A.   2A:156A-11,        which   imposes    special

requirements for approval of non-consensual wiretaps taking place in an

attorney's office, impact the analysis here?; and (2) Given that reasonable

suspicion is no longer required under the Act, what standard, if any, applies to

the prior authorization process, and is the authorization judicially reviewable?

      As to the first question, the Public Defender contends that N.J.S.A.

2A:156A-11 reflects a policy-based intent by the Legislature to subject

consensual intercepts involving lawyers to "greater scrutiny than other

consensual intercepts." In response, the State and the Attorney General argue

that N.J.S.A. 2A:156A-11, which applies to non-consensual wiretaps, is wholly

irrelevant to consensual wiretaps.

      The provisions codified in N.J.S.A. 2A:156A-8 to -9 detail the

circumstances under which the Attorney General or a county prosecutor can

apply for a court order authorizing a non-consensual wiretap and the

requirements for making such an application. N.J.S.A. 2A:156A-10 sets forth


                                       24
                                                                           A-3479-18T4
the required grounds for issuing such an order, including, in pertinent part, that

"there is or was probable cause for belief that" three elements are satisfied:

(1) the target of the wiretap engaged in or was about to engage in a criminal

offense, (2) the wiretap would provide "[p]articular communications concerning

such offense," and (3) "[n]ormal investigative procedures with respect to such

offense have been tried and have failed or reasonably appear to be unlikely to

succeed if tried or to be too dangerous to employ."

      N.J.S.A. 2A:156A-11 specifies "additional grounds" that must exist to

authorize non-consensual wiretaps of public facilities or "facilities of persons

entitled to privileged communications." As to the latter locations, the statute

provides:

            If the facilities from which, or the place where, the
            wire, electronic or oral communications are to be
            intercepted are being used, or are about to be used, or
            are leased to, listed in the name of, or commonly used
            by, a licensed physician, a licensed practicing
            psychologist, an attorney-at-law, a practicing
            clergyman, or a newspaperman, or is a place used
            primarily for habitation by a husband and wife, no order
            shall be issued unless the court, in addition to the
            matters provided in section 10 of P.L.1968, c. 409 (C.
            2A:156A-10), determines that there is a special need to
            intercept wire, electronic or oral communications over
            such facilities or in such places.

            [(Emphasis added).]

      If the wiretap under Section 11 is to occur at the facilities of an attorney,


                                        25
                                                                          A-3479-18T4
the "special need" intercept requirement obliges the applicant to show that the

attorney "is personally engaging in or was engaged in over a period of time as a

part of a continuing criminal activity or is committing, has or had committed or

is about to commit an offense as provided in" N.J.S.A. 2A:156A-8. Notably,

Section 8 sets forth a list of offenses that does not include witness tampering. 9

      The plain language and structure of the statute show the "special need"

requirement in Section 11 applies only to non-consensual wiretaps. That said,

the statute at least reflects that the Legislature was concerned about

indiscriminate recording of conversations in the offices of attorneys, where

confidential discussions and work product communications commonly occur.

      Judicial Reviewability of Wiretap Authorizations

      We next consider what standard applies to the authorization of consensual

wiretaps. Section 4 of the Wiretap Act literally requires only prior approval for

such consensual wiretaps.     The provision does not specify any grounds or

standards for granting such approval.        Moreover, the Legislature's 1999

amendment of the Wiretap Act to remove the reasonable suspicion standard

arguably signals an intention to allow consensual wiretaps to occur more often


9
  The federal Wiretap Act does not provide "comparable special protection" for
wiretaps occurring at attorney premises. State v. Ates, 426 N.J. Super. 614, 626
(Law. Div. 2009) (quoting Biunno, Weissbard & Zegas, Current N.J. Rules of
Evidence, cmt. 1 on N.J.R.E. 504 (2009)), aff'd, 426 N.J. Super. 521 (App. Div.
2012), aff'd, 217 N.J. 253 (2014).
                                        26
                                                                          A-3479-18T4
and under less restrictive circumstances. This could be interpreted to mean, at

least as far as the Wiretap Act is concerned, that the Attorney General,

prosecutor, or relevant designee has unfettered discretion to authorize

consensual wiretaps under any circumstances and for any reason.

      Along these lines, the State contended in its supplemental brief that the

prosecutor's authorization of a consensual wiretap is "not subject to judicial

review." However, at oral argument on this appeal, the County Prosecutor and

the Attorney General both acknowledged that prosecutors who review proposed

consensual interceptions under Section 4 typically apply a baseline standard of

"relevance."

      Interpreting the Wiretap Act to enable unfettered and unreviewable

discretion by prosecutors could render the prior authorization requirement

merely a perfunctory task. If an official can review a request for a consensual

wiretap and approve it based on any reason – including, hypothetically, a whim,

bias, or personal animus – then the approval process would serve no real

purpose. This is particularly so if, as the State contends, the approval is never

subject to judicial review. We decline to adopt that categorical legal position.

      As we have already noted, the Legislature opted to retain the prior

authorization requirement in 1999 when it removed the reasonable suspicion

standard. In 2013, the Court in K.W. reiterated that prior authorization was more


                                       27
                                                                         A-3479-18T4
than simply an administrative or procedural nicety, but was intended by the

Legislature as an "indispensable protection" to "safeguard personal privacy."

K.W., 214 N.J. at 509-10 (quoting Worthy, 141 N.J. at 379). Hence, the prior-

authorization review by the relevant official must operate in some way to strike

a balance between investigative and privacy concerns, even without a need for

reasonable suspicion. That, in turn, signifies that the approval process must

satisfy some standard other than unfettered discretion.

    Comparative Discussion of the Federal Wiretap Act and the Justice
Manual

      A comparative discussion of the system implemented under the federal

Wiretap Act is useful.      Although the federal statute itself imposes no

requirement on law enforcement for a consensual wiretap other than obtaining

the consent of at least one party, in the Justice Manual ("JM"),10 the Department

of Justice ("DOJ") has promulgated highly detailed guidelines for executing

both consensual and non-consensual wiretaps. U. S. Dep't of Justice, Justice

Manual, Title 9, §§ 7.010 to 7.302 (2018).

      The JM advises that consensual wiretaps, as well as warrantless

interceptions of oral communications in places where the parties have no



10
   The JM, previously known as The United States Attorney's Manual, was
comprehensively revised and renamed in 2018. The full text of the current
manual is available at https://www.justice.gov/jm/justice-manual.
                                       28
                                                                        A-3479-18T4
justifiable expectation of privacy, "are particularly effective and reliable"

techniques.    Id. at § 7.301.   Nevertheless, the JM cautions:     "While these

techniques are lawful and helpful, their use is frequently sensitive, so they must

remain the subject of careful self-regulation by the agencies employing them."

Ibid.    Thus, the DOJ "developed guidelines for the investigative use of

consensual monitoring, which were promulgated most recently by the [United

States] Attorney General on May 30, 2002." Ibid.

        Unless every party to a communication has consented to its monitoring,

the JM procedures require some form of prior authorization of all consensual

wiretaps. Id. at § 7.302. A written approval at a higher level by a Deputy

Assistant Attorney General in the Criminal Division of the United States

Department of Justice is required when "the monitoring concerns an

investigation into an allegation of misconduct committed by" certain specified

officials, including members of Congress, federal judges, or executives above a

designated level. Id. at § 7.302(II).

        Where written authorization is required, the federal wiretap request must

contain certain information, including but not limited to: (1) the anticipated

location of the monitoring, (2) "the length of time needed for the monitoring,"

(3) the names of the persons to be monitored and "the relation of such persons

to the matter under investigation or to the need for the monitoring," (4) "a


                                        29
                                                                         A-3479-18T4
reasonably detailed statement of the background and need for the monitoring,"

and (5) "a citation to the principal criminal statute involved" if the monitoring

is for investigative purposes. Id. at § 7.302(III).

      The prior approval for federal consensual wiretaps can be in oral form

where the monitoring "do[es] not involve the sensitive circumstances" inherent

in wiretaps of the designated officials, but that approval "must come from the

head of the agency or his or her designee." Id. at § 7.302(V). Further, all federal

departments or agencies engaging in consensual monitoring must "maintain

internal procedures for supervising, monitoring, and approving all consensual

monitoring of oral communications," and must maintain records that include the

monitoring details "for each consensual monitoring that they have conducted."

Ibid.11

          The consensual wiretap guidelines in the JM reflect the DOJ's concerns


11
    We are mindful that, although the procedures in the JM are set out in
mandatory terms, the manual cautions that it "provides internal DOJ guidance"
and "is not intended to, does not, and may not be relied upon to create any rights,
substantive or procedural, enforceable at law by any party in any matter civil or
criminal." U. S. Dep't of Justice, Justice Manual, Title 1, § 1.200 (2018). Courts
have confirmed that the manual guidelines do not confer substantive rights. See,
e.g., United States v. Lopez-Matias, 522 F.3d 150, 155-56 (1st Cir. 2008)
(holding that the government's failure to follow "death penalty protocols" in
manual did not, alone, create a basis to dismiss its notice of intent to seek death
sentence); United States v. Myers, 123 F.3d 350, 355-56 (6th Cir. 1997) (holding
that the government's violation of its internal operating procedures did not create
a basis for suppressing grand jury testimony). Hence, we look to the JM only
for comparative guidance.
                                        30
                                                                          A-3479-18T4
about the possibility of lack of uniformity, abuse, unjustifi ed monitoring, and

invasion of privacy. To create an appropriate balance between the various

competing interests, the DOJ has developed procedures in the JM to assure

fairness and adherence to uniform standards.

      The "Relevance" Standard

      Here in New Jersey, the Wiretap Act similarly requires law enforcement

officers to obtain the prior approval of the Attorney General, prosecutor, or

designee. That sign-off requirement presumably exists because an attorney will

be in a better position than, say, a police officer to balance issues of

constitutional rights, attorney ethics, or the possible disclosure of privileged

communications or work product against the legitimate needs of an ongoing

criminal investigation.

      Presently, New Jersey does not have procedures or guidelines similar to

those in the JM. A designated attorney for the state must approve the request

under Section 4. But there is no guidance as to what information must be

provided to the decision-maker before approval, when and under what

circumstances approval is appropriate, or how the reviewing official should

balance the legitimate need for investigation against the competing concerns of

privacy, work product, and constitutional rights.




                                       31
                                                                        A-3479-18T4
      As we noted, the Attorney General and the prosecutor represented to us at

oral argument that an operational standard of "relevance" is customarily

observed before consensual intercepts are approved under Section 4. We agree

that such intercepts should not be pursued unless they are expected to yield

relevant information. See N.J.R.E. 401 (articulating the general standard for

relevant evidence). At a minimum, relevance should be required. Even so, we

can conceive of situations in which a planned intercept of an attorney interview

is pursued with mixed objectives; e.g., where it is nominally sought to obtain

relevant evidence, but principally based upon animus against a defense attorney

or defendant.

      Defendant and the defense amici argue such animus was present here. In

this regard, they point to a February 16, 2016 memorandum issued within the

prosecutor's office, advising assistant prosecutors to not engage in off -the-

record communications with Mazraani. They also note the prosecutor's office

has moved to disqualify Mazraani as counsel in four cases unrelated to the

present one.12

      We will not adjudicate the animus claim in this interlocutory appeal. For

one thing, the record is not adequately developed on the point. The State



12
  We are not informed of the bases or outcomes of those disqualification
motions.
                                      32
                                                                        A-3479-18T4
maintains that its past motions to disqualify Mazraani were justified, as was the

internal office memorandum.

      The trial court made no findings concerning the animus claim. Moreover,

the Supreme Court has not spoken to the issue. Nor is there any existing written

Attorney General policy on the subject. We need not decide today whether

proven animus could nullify an authorization likely to yield relevant evidence.

As we will discuss, infra, there are other sufficient grounds to provide defendant

in this case with relief.

                                       III.

   (Infringement Upon Defendant's Constitutional Rights and Work Product
                               Disclosure)

      We turn to whether the prosecutor's clandestine recording of the Mazraani

interview, despite its compliance with the Wiretap Act, infringed upon

defendant's constitutional rights. As a related matter, we examine whether the

interview prejudicially revealed defense counsel's privileged work product to

the Middlesex County assistant prosecutor and staff who were assigned to

handle defendant's narcotics case.

      Constitutional Provisions and Principles

      "The Sixth Amendment of the United States Constitution and Article I,

paragraph 10 of the New Jersey Constitution establish a defendant's right to the

assistance of counsel in criminal prosecutions." State v. Sugar, 84 N.J. 1, 15-16

                                       33
                                                                         A-3479-18T4
(1980). The right to a "thorough defense investigation is also part of the right

to counsel." State v. Nunez, 436 N.J. Super. 70, 74-75 (App. Div. 2014). See

also State v. Mingo, 77 N.J. 576, 582 (1978) (holding that, to safeguard the right

to counsel, "it is essential that [defense counsel] be permitted full invest igative

latitude in developing a meritorious defense"). Accord Coppolino v. Helpern,

266 F. Supp. 930, 933 (S.D.N.Y. 1967) (holding that the Sixth Amendment

grants a criminal defendant the right "to gather evidence which may be useful to

him in his defense, including the right to interview willing witnesses, free from

state interference").

      The briefs of counsel and our own research have not identified any

reported cases directly addressing the constitutionality of a prosecutor's act of

sending a witness into a criminal defense interview wearing a recording device.

However, case law applying general constitutional principles informs our

analysis in this factually novel scenario.

      State v. Blazas

      An especially instructive case is our opinion in State v. Blazas, 432 N.J.

Super. 326 (App. Div. 2013).       In Blazas, a defense investigator sought to

interview the defendant's ex-fiancée and five police officers. The investigator

alleged he was told by a police detective that the ex-fiancée had been instructed

not to speak with him, and by a police captain that a prosecutor had "advised


                                        34
                                                                           A-3479-18T4
against giving a 'go ahead' for interviews" with the five police officers because

the prosecutor "did not feel that it would necessarily be beneficial for the

prosecution." Id. at 332-33. The prosecutor contended the detective "denied

having any conversation with the defense investigator," and objected to the court

"taking the word" of the defense investigator. Ibid.

        The trial court in Blazas acknowledged that, if the defense investigator's

allegations were true, the detective did not "understand his obligation" under the

law and the captain may not have had a "right not to tell people not to speak to

folks." Id. at 333. Nevertheless, the trial court noted that witnesses "don't have

an obligation to speak to anyone," and it held that the defense's "best remedy"

for any impropriety was through cross-examining the affected witnesses at trial.

Ibid.

        We reversed that decision. Id. at 346. We underscored that both the

United States and New Jersey Constitutions guarantee a criminal defendant a

meaningful opportunity to present a complete defense, including access to

evidence.     We held that "access to witness testimony falls within this

constitutional guarantee." Id. at 339 (citing Crane v. Kentucky, 476 U.S. 683,

690 (1986), and State v. Garron, 177 N.J. 147, 168 (2003)).

        As we noted in Blazas, the New Jersey Supreme Court has made clear that

"a 'defendant's due process rights are violated when there is substantial


                                        35
                                                                         A-3479-18T4
government interference with a defense witness'[s] free and unhampered choice

to testify[.]'" Ibid. (quoting State v. Feaster, 184 N.J. 235, 251 (2005)). The

holdings in other New Jersey cases "mirror those in federal cases where

government action has thrown roadblocks to the testimony of witnesses who

would be favorable to the defendant." Id. at 340. Accord State v. Marshall, 148
N.J. 89, 284 (1997) (holding that law enforcement officials had no duty to

consent to defense interviews, but adding, "Of course, if the State wer e to

interfere with a defendant's ability to answer criminal charges by using its

influence to discourage witnesses from speaking to counsel or counsel's agents,

a very different case would be presented").

      That said, we acknowledged in Blazas that "[n]ot every action by the

prosecution coupled with a witness's refusal to be interviewed will constitute

substantial interference with a witness's choice in deciding whether to speak to

the defense." 432 N.J. Super. at 343. However, if the defense investigator's

allegations in Blazas about government interference were true, then "it was the

State, and not the witness, who made the decision to deny defendant access" to

the interviews. Id. at 345. As we reasoned:

            Therefore, just as substantial interference with a
            witness's decision to testify constitutes a violation of a
            defendant's constitutional rights, such interference with
            a witness's decision to grant or deny an interview to the
            defense also deprives a defendant of his right to present
            a complete defense. We note that the protected right is

                                       36
                                                                         A-3479-18T4
            the opportunity for pretrial access; it is not a guarantee
            of pretrial access.

            [Id. at 343 (emphasis added).]

      The trial court's proposed remedy in Blazas of allowing cross-examination

of affected witnesses at trial "d[id] not resolve the [constitutional] due process

issue," because "[t]he right to present a complete defense encompasses access

to adverse witnesses during the investigation phase of the defense." Id. at 340.

We rejected the trial court's belief that "there was nothing he could do" to

remedy the situation because he "could not compel witnesses to speak to the

defense against their will." Id. at 346. We did not specify what the appropriate

remedy might be. Instead, we remanded the case for an evidentiary hearing, to

determine whether the witnesses, as claimed, had been instructed not to submit

to defense interviews. Id. at 345-46.

      Gregory v. United States

      The watershed federal case we mainly relied upon in Blazas was the

District of Columbia Circuit Court's opinion in Gregory v. United States, 369
F.2d 185 (D.C. Cir. 1966). Gregory was a capital murder case in which the

eyewitness testimony of several witnesses was critical. Id. at 187. Before trial,

"[t]he prosecutor embarrassed and confounded the accused in the preparation of

his defense by advising the witnesses to the robberies and murder not to speak



                                        37
                                                                         A-3479-18T4
to anyone unless he were present." Ibid. The Circuit Court in Gregory held that

this was prejudicial error, explaining:

            Witnesses, particularly eye witnesses, to a crime are the
            property of neither the prosecution nor the defense.
            Both sides have an equal right, and should have an
            equal opportunity, to interview them.          Here the
            defendant was denied that opportunity which, not only
            the statute, but elemental fairness and due process
            required that he have.

            [Id. at 188 (emphasis added).]

      "A criminal trial, like its civil counterpart, is a quest for truth. That quest

will more often be successful if both sides have an equal opportunity to

interview the persons who have the information from which the truth may be

determined." Ibid. Although the Gregory court acknowledged that there had

been no "direct suppression of evidence" by the government, it noted that "there

was unquestionably a suppression of the means by which the defense could

obtain evidence." Id. at 189. In the court's judgment, "the prosecutor's advice

to these eye witnesses frustrated" the defense's right to "a fair opportunity" to

interview them and, thus, "denied appellant a fair trial." Ibid.

      Other Cases




                                          38
                                                                            A-3479-18T4
      Consistent with the holdings in Blazas and Gregory, it is unquestionably

improper for a prosecutor to tell a witness not to speak with defense counsel. 13

      However, it is permissible for a prosecutor to inform witnesses, in a

neutral manner, that they can choose whether or not to speak with defense

counsel. 14


13
    See, e.g., United States v. Peter Kiewit Sons' Co., 655 F. Supp. 73, 75-78 (D.
Colo. 1986) (holding that a prosecutor's advice to a witness that he "probably
shouldn't" talk to the defense because "there would be two stories" and defense
counsel might "turn it around and make a fool of him in court" was improper,
because it "substantially chilled [the] witnesses' previously expressed
willingness to discuss the facts with the defense."); State v. Williams, 485
S.E.2d 99, 101-02 (S.C. 1997) (holding that it was not harmless error for a
prosecutor to tell a witness it was not in his "best interest" to talk to the
defendant's attorney); State v. Hofstetter, 878 P.2d 474, 481 (Wash. Ct. App.
1994) (holding it was improper for a prosecutor to advise witness not to speak
with defense counsel without a prosecutor present, even though State was
prosecuting a case against the witness); People v. Jackson, 253 N.E.2d 527, 533
(Ill. App. Ct. 1969) ("The prosecuting attorney cannot direct witnesses not to
speak to the defendant or his counsel or otherwise deprive them of a fair
opportunity for an interview."); See also 31 N.J. Practice, Criminal Practice &
Procedure § 13:46, at 692-93 (Leonard N. Arnold) (2018 ed.) (noting that "[i]t
is improper for the prosecutor to advise witnesses not to talk to anyone unless a
prosecutor is present," but the prosecutor may "merely advise a witness of the
witness's right not to submit to an interview with defense counsel").
14
   See, e.g., United States v. Black, 767 F.2d 1334, 1338 (9th Cir. 1985) (no
interference found where a prosecutor sent letter to witnesses with subpoena
explaining pretrial and trial procedures and correctly stating, "At some point
prior to trial you may be contacted by an attorney on behalf of the defendant.
You may speak to this person if you choose, but have no obligation to do so.");
Corbett v. Patterson, 272 F. Supp. 602, 610 (D. Colo. 1967) (finding no
impropriety where "[a]t the most, the record indicates that the district attorney
told his witnesses that they did not have to speak to anyone"); State v. Guzman,
71 P.3d 468, 469-71 (Idaho Ct. App. 2003) (prosecutor "merely informed"
                                       39
                                                                         A-3479-18T4
      The cases involving government interference with defense witness

interviews show that acting to block or discourage the interview from taking

place is unconstitutional conduct. The cases stress, in this regard, that witnesses

do not belong to either side. The exertion of control by the government that

restrains a witness's free choice to grant a private interview to the defense is

improper. That includes attempts to interfere with the witness's free choice to

attend the interview without a government representative present, to decline to

have a record of the conversation made, and to decide what details of the

interview, if any at all, should be shared with the government afterwards.

      The State's Pre-Wire Preparation of Cruz

      In the present case, we do not know fully from the record what the

prosecutor's office or its detectives told Cruz before he agreed to wear a wire for

the interview. For instance, we do not know whether Cruz had expressed any

reluctance to secretly record the conversation, or whether he was told he would

violate his cooperation duties under his plea agreement if he refused to cooperate

in that manner.




witness that speaking with defense counsel "was his choice," without
discouraging communication); State v. Wilson, 316 S.E.2d 46, 48 (N.C. 1984)
(finding that a prosecutor's statement to a witness that she did not have to speak
with defense counsel, unless she wanted to, did not obstruct defense attempts to
conduct interviews).
                                        40
                                                                          A-3479-18T4
      We also do not know how the $180 payment Cruz received for taking part

in the recorded interview was calculated or negotiated. The expense voucher is

uninformative. The State characterizes the $180 sum as lost "wages," although

the record does not reflect how much time Cruz actually missed from work and

his normal rate of compensation. The transcript includes a comment by Cruz

that he left work "early," but does not quantify the time he missed. We therefore

cannot evaluate whether the $180 payment was reasonable.

      Nor do we know whether the prosecutor's office and detectives

consistently and appropriately advised Cruz that he had the right to refuse to

wear the wire, and that it was entirely his choice as to whether he submitted to

the interview and, if so, on what terms. We also do not know whether Cruz was

advised, in preparing for the interview, whether he should raise certain topics

that might provide insights about defense counsel's possible trial strategy. The

trial court declined to allow discovery into these matters. 15

      The State and the Attorney General argue the recording of the defense

interview was innocuous. They correctly assert the defense did not "own" Cruz

as a witness.    They also correctly point out that Cruz had the right to




15
  Although we have no reason to presume that improper coaching occurred, as
we note in Part V, the record should be explored to confirm that.
                                        41
                                                                         A-3479-18T4
communicate with the prosecutor's office after the interview was over, and

divulge from recollection what had been discussed.

      But the State and the Attorney General also contend Mazraani and

defendant therefore could have no expectation of privacy about the interview.

They further maintain that no privileged work product was revealed during the

interview, and that the trial court erred in finding that some work product was

disclosed. We disagree on these points for several reasons.

      The Attorney Work Product Privilege

      "The attorney work product privilege prohibits disclosure of certain

materials prepared by an attorney in anticipation of litigation, and thereby

'creates a zone of privacy in which an attorney can investigate, prepare, and

analyze a case.'" State v. DeMarco, 275 N.J. Super. 311, 316 (App. Div. 1994)

(quoting In re Grand Jury Subpoena Dated Nov. 8, 1979, 622 F.2d 933, 935 (6th

Cir.1980)). "The development of the attorney's work product privilege was

mainly designed 'to afford a measure of protection to the attorney's privacy

against pretrial disclosure of his litigation strategies, his mental processes and

the like.'" Mingo, 77 N.J. at 584 (quoting State v. Montague, 55 N.J. 387, 401

(1970)).

      The work product privilege was recognized by the United States Supreme

Court in the seminal case of Hickman v. Taylor, 329 U.S. 495, 510-11 (1947),


                                       42
                                                                         A-3479-18T4
where the Court observed:

            [I]t is essential that a lawyer work with a certain degree
            of privacy, free from unnecessary intrusion by opposing
            parties and their counsel. Proper presentation of a
            client's case demands that he assemble information, sift
            what he considers to be the relevant from the irrelevant
            facts, prepare his legal theories and plan his strategy
            without undue and needless interference.

      In discussing the scope of this protection, the Supreme Court stated that

attorney work product "is reflected, of course, in interviews, statements,

memoranda," and other things. Id. at 511. In United States v. Nobles, 422 U.S.
225, 238 (1975), the Court made clear that the work product doctrine applies in

criminal cases, explaining that "[a]t its core, the work product doctrine shelters

the mental processes of the attorney, providing a privileged area within which

he can analyze and prepare his client's case."

      The work product privilege is recognized in our Rules of Court. Under

those rules, the defense is obliged to provide the State with certain reciprocal

discovery. R. 3:13-3(b). In pertinent part, the defense must provide

            written statements, if any, including any memoranda
            reporting or summarizing the oral statements, made by
            any witnesses whom the State may call as a witness at
            trial. The defendant also shall provide the State with
            transcripts of all electronically recorded witness
            statements by a date to be determined by the trial judge,
            except in no event later than 30 days before the trial
            date set at the pretrial conference.

            [R. 3:13-3(b)(2)(D).]

                                       43
                                                                         A-3479-18T4
      The attorney work product privilege applicable to criminal cases in our

State is governed by subsection (d) of Rule 3:13-3, which provides:

            Documents Not Subject to Discovery. This rule does
            not require discovery of a party's work product
            consisting of internal reports, memoranda or documents
            made by that party or the party's attorney or agents, in
            connection with the investigation, prosecution or
            defense of the matter nor does it require discovery by
            the State of records or statements, signed or unsigned,
            of defendant made to defendant's attorney or agents.

            [(Emphasis added).]

      In State v. Williams, 80 N.J. 472, 478 (1979), the Supreme Court

addressed whether the defense obligation to supply prosecutors with any

statements "made by any witnesses whom the State may call as a witness at trial"

required the defense to disclose photographs shown to the victim during a

defense interview and a summary of her statements during the interview

identifying the defendant. The Court held that the defense's discovery obligation

"does not give the State access to statements or summaries of statements made

by its witnesses to defense counsel during defense preparation for trial if defense

counsel does not intend to use them at trial."   Id. at 478. The Court observed

that "[t]o hold otherwise would infringe on a defendant's constitutional right to

the effective assistance of counsel because of the chilling effect it would have

on defense investigation." Ibid.

      No case has specifically addressed the requirement of Rule 3:13-

                                        44
                                                                          A-3479-18T4
3(b)(2)(D), which was adopted after the Court decided Williams, that the

defense provide "transcripts of all electronically recorded witness statements"

as well as written statements. However, the rationale of Williams applies with

equal force to recorded witness statements. Obligating the defense to produce

such materials when it does not intend to use them at trial would potentially have

a chilling effect on its investigation, thus interfering with a defendant's rights.

Moreover, it would be illogical to conclude that Rule 3:13-3(d) would protect a

written transcript of an interview the defense did not intend to use at trial, but

not protect an electronic recording.

      In State v. Tier, 228 N.J. 555, 559-60 (2017), the Court held that the

defense's obligation under Rule 3:13-3(b)(2)(C) to provide the State with

statements of its own witnesses did not permit the trial court to order the defense

to create written synopses of their anticipated testimony where none had existed.

The Court ruled that written statements "need only be produced if they exist,"

and "if the defense has not memorialized the witness statement in some form of

writing there is nothing to produce." Id. at 564.

      The Court based its holding in Tier on the plain language of the rule, as

well as "the confidentiality concerns raised by disclosure of work product." The

Court stressed "one of the underlying principles on which our criminal justice

system is based," namely that "a defendant 'has an absolute, unqualified right to


                                        45
                                                                          A-3479-18T4
compel the State to investigate its own case, find its own witnesses, prove its

own facts, and convince the jury through its own resources.'" Id. at 563 (quoting

Williams v. Florida, 399 U.S. 78, 112 (1970) (Black, J. concurring in part and

dissenting in part)).

      In the oft-cited federal case of International Business Machines Corp. v.

Edelstein, 526 F.2d 37, 40 (2d Cir. 1975) ("IBM"), in which the parties

anticipated there would be hundreds of witnesses, a dispute arose regarding

access to witnesses for interviews. At a pretrial conference, the district court

ordered "that if any one of you seeks to interview a witness in the absence of

opposite counsel, that you do it with a stenographer present and so that it can be

available to the [c]ourt, for the [c]ourt to see it, and I think that is the kind of

condition that I would ask you to live up to." Id. at 41.

      The Second Circuit granted IBM's petition for a writ of mandamus and

held that the district court exceeded its authority in issuing the pretrial order.

Id. at 41-42. The Circuit held that the district court's conditions were "contrary

to time-honored and decision-honored principles, namely, that counsel for all

parties have a right to interview an adverse party's witnesses (the witness

willing) in private, without the presence or consent of opposing counsel and

without a transcript being made." Id. at 42 (emphasis added). As the Second

Circuit aptly observed in IBM:


                                        46
                                                                           A-3479-18T4
              The trial judge apparently looked upon an interview as
              the taking of a deposition. In fact, there is little relation
              between them. A lawyer talks to a witness to ascertain
              what, if any, information the witness may have relevant
              to his theory of the case, and to explore the witness'[s]
              knowledge, memory and opinion--frequently in light of
              information counsel may have developed from other
              sources. This is part of an attorney's so-called work
              product.

              [Id. at 41.]

The IBM court expressed concern that having all interviews transcribed could

interfere with counsel's preparation of the case, in part because "a potential

witness, upon reflection, will often change, modify or expand upon his original

statement," so a witness understandably might "not wish to have his initial

thoughts taken down by a court reporter as if it were sworn testimony in court."

Ibid.

        These principles are further illustrated in Washington v. State, 856 S.W.2d
184, 186 (Tex. Crim. App. 1993), in which a criminal defense investigator taped

a pre-trial interview with one of the State's witnesses. At trial, defense counsel

cross-examined the witness on statements he had made during the interview,

without relying on or referencing the tape. Id. at 186. Over a defense objection,

the trial court allowed the State to hear it and ultimately allowed the recording

to be played for the jury and admitted into evidence. Ibid. The Texas appellate

court found this was error, holding that "because the interview at issue . . . was


                                           47
                                                                              A-3479-18T4
conducted to prepare [the defendant's] case for trial, the recording was protected

work-product." Id. at 189.

      Applying the unifying principles from these cases and court rules, we

conclude that certain details and aspects of the recorded Mazraani interview of

Cruz indeed fall under the umbrella of protected work product. In particular,

the qualitative aspects of such verbatim recording can be especially revealing.

      The State argues that Cruz "was free to discuss the entirety of his

conversation with Mr. Mazraani with State investigators[,] regardless of whether

the conversation was recorded[,] as he is a State's witness who agreed to speak

to defense counsel at counsel's request."     Both the State and the Attorney

General assert that Cruz could have reported "verbatim" to the detectives

everything that was said at the Mazraani interview. This argument fails to

persuade us for several reasons.

      First, as the ACDL-NJ correctly points out, any after-the-fact account

given by Cruz "would not have been verbatim." Very few witnesses would be

able to recall an interview with the detail even approaching a verbatim

recording. As a practical matter, if a witness simply reports back to detectives

about what took place in an interview, the State will normally obtain only a

generalized overview, rather than the precise questions posed and answers

supplied. The unlimited ability of the prosecutor to play back the verbatim


                                       48
                                                                         A-3479-18T4
recording – repeatedly – also is a vast improvement over notating a witness's

mere recollection of what was asked and said.

      For instance, if the witness had experienced difficulty recalling

information or expressing himself with clarity during the defense interview, he

would be unlikely to volunteer such problems to the prosecutor's office. An

astute defense attorney would surely take note of the witness's memory lapses

or communication problems as potential fodder for cross-examination at trial.

Those first-hand subjective impressions by the defense attorney comprise work

product.

      Second, there are striking qualitative differences between a witness

interview that is contemporaneously recorded, as opposed to an after-the-fact

debriefing. The witness's awareness that government agents may be listening to

the interview at that very moment could easily have a chilling effect on the

witness. The witness may be afraid that his or her taped performance during the

interview will be evaluated by the prosecutor's office, and that he or she might

forfeit sentencing benefits if he or she does something to displease the

prosecutor. This "observer effect" might cause the witness to be less open and

forthcoming with the defense lawyer.

      Third, a taped recording of the interviews could reveal the tenor of the

discussion – and the witness's rapport with defense counsel – much more vividly


                                       49
                                                                        A-3479-18T4
than could be discerned through an after-the-fact debriefing. For instance,

prosecutors could learn from the recording whether the witness spoke in a

friendly tone with defense counsel, whether he answered questions promptly and

cooperatively without pausing or hesitating, and if he exhibited any empathy for

the defense attorney's client. These intangibles about a witness can be of great

tactical value to an experienced trial attorney.

      At Least Some Work Product Was Revealed Here

      We have listened to the recording of the interview and closely reviewed

the transcript of it. As we have already noted, no bribe was offered or suggested

by Mazraani during the interview. The recording also does not contain any

explicit recitation by Mazraani of his intended strategy at trial.

      Nevertheless, the recording does clearly reveal to the prosecution several

facets of work product. They include, among other things, the precise questions

Mazraani posed to Cruz (and what counsel did not ask about), the subjects on

which Cruz might have appeared forgetful or less forthcoming, Cruz's apparent

views about the case and the parties, his rapport with defense counsel, and other

insights. These revelations have the capacity to give the prosecutor an unfair

advantage at the narcotics trial. The defense attorney's interview may as well

have been conducted with the narcotics prosecutor hiding in the closet.

      If the roles were reversed and the defense had surreptitiously recorded a


                                        50
                                                                          A-3479-18T4
prosecutor's pretrial interview of an anticipated trial witness, the State would

surely be sounding the alarm, and contending its work product had been unfairly

obtained. Both sides of a case plainly can be prejudiced by such secret taping.

      In sum, we agree with the trial court the taping in this case revealed a

degree of work product, the actual extent of which is not yet fully known.

                                       IV.

   (Ethical Rules Addressing Clandestine Recording By Attorneys and the
                       Special Duties of Prosecutors)

      We next consider the guidance of legal ethics rules and principles. Those

authorities do not specifically address the propriety of prosecutors using

informants to surreptitiously record witness interviews by opposing defense

attorneys. However, they contain a number of important general ethical

principles worth mentioning.

      ABA Opinion 337

      The question of whether it is inherently unethical for an attorney to record

any conversation without the knowledge of all parties has been addressed many

times, and has evolved over the years. In 1974, the Committee on Professional

Responsibility ("Committee") of the American Bar Association ("ABA") issued

a formal ethics opinion addressing the propriety of an attorney making a

surreptitious recording of a conversation. ABA Committee on Professional

Responsibility, Formal Opinions, No. 337 (1974) ("Opinion 337"). Opinion 337

                                       51
                                                                         A-3479-18T4
"is the genesis of the tape recording issue as far as ethics opinions are

concerned." Ward v. Maritz, Inc., 156 F.R.D. 592, 597 (D.N.J. 1994).

      Opinion 337 determined that, except in certain "extraordinary"

circumstances, "no lawyer should record any conversation whether by tapes or

other electronic device, without the consent or prior knowledge of all parties to

the conversation." Opinion 337. The Committee noted that an informal opinion,

issued in 1967, had already concluded that a lawyer could not ethically make a

surreptitious recording of his or her own conversation with an attorney for the

opposing party. Ibid. The Committee opined that the proscription "clearly

encompasses the making of recordings without the consent of all parties."

(Emphasis added).

      Opinion 337 recognized that an exception to the prohibition on

surreptitious recording by an attorney could apply in some investigative

contexts, stating that "[t]here may be extraordinary circumstances" where

attorneys in law enforcement "might ethically make and use secret recordings if

acting within strict statutory limitations conforming to constitutional

requirements."    The Opinion recommended that any such exceptions be

examined on a case-by-case basis.

      ABA Formal Opinion 01-422

      The ABA reversed the broad proscription of Opinion 337 in June 2001.


                                       52
                                                                         A-3479-18T4
In Formal Opinion 01-422, the ABA's Standing Committee on Ethics and

Professional Responsibility opined that "the mere act of secretly but lawfully

recording a conversation" was not "inherently" deceitful, but was improper

"only where it is accompanied by other circumstances that make it unethical."

As examples, Formal Opinion 01-422 stated that attorneys could not

(1) surreptitiously record conversations in those jurisdictions where the law

requires the consent of all parties, or (2) lie if asked or do anything to indicate

that no recording was being made.

      Most states that have addressed the issue since 2001 have followed the

rationale and conclusion in Formal Opinion 01-422 and allowed secret recording

by attorneys in some circumstances. See Charles Doyle, Wiretapping, Tape

Recorders, and Legal Ethics: An Overview of Questions Posed by Attorney

Involvement in Secretly Recording Conversation, pp. 4-7 (Congressional

Research Service Aug. 9, 2012) (summarizing state ethics opinions on

clandestine recordings by attorneys in light of Formal Opinion 01-422),

http://www.fas.org/sgp/crs/misc/R42650.pdf. However, some states have not

revisited the issue since adopting Opinion 337. Others have not addressed the

issue at all. Ibid.

      Assuming that our state would also follow the conclusion reached by

Formal Opinion 01-422 – that an attorney's clandestine recording only raises an


                                        53
                                                                          A-3479-18T4
ethical issue if it is accompanied by other dishonest or unethical behavior – then

a prosecutor's consensual intercept of defense counsel would not, without more,

be inherently unethical. As we will discuss, infra, the main problem here is an

operational one, stemming from the prosecutor's failure to screen the personne l

handling the narcotics case from the wiretapped recording made for the attorney

misconduct investigation.

      The New Jersey RPCs

      The ADCL-NJ and the Public Defender contend that, by surreptitiously

recording the Mazraani interview, the prosecutor violated several New Jersey

Rules of Professional Conduct (the "RPCs"). The ADCL-NJ asserts that the

prosecutor's conduct violated RPC 3.4 (fairness to opposing party and counsel),

RPC 4.4 (methods of obtaining evidence that violate the legal rights of a third

person), and RPC 8.4(d) (conduct that is prejudicial to the administration of

justice). Further, the Public Defender argues that "there is at least a prima facie

case that the Assistant Prosecutor violated Rules of Professional Conduct 3.4(c)

and 4.1." The Attorney General and the State maintain that the prosecutor

violated none of these rules and, instead acted properly to pursue a report of

anticipated witness bribery.

      Special Ethical Restrictions Imposed on Prosecutors

      The parties have also cited a few general ethics principles that are unique


                                        54
                                                                          A-3479-18T4
to prosecutors. We briefly canvass those instructive principles and associated

case law.

      "[T]he primary duty of a prosecutor is not to obtain convictions but to see

that justice is done." State v. Timmendequas, 161 N.J. 515, 587 (1999) (citing

State v. Ramseur, 106 N.J. 123, 320 (1987)). In furtherance of that principle,

the ABA promulgates "Criminal Justice Standards for the Prosecution

Function," which are "intended to provide guidance for the professional conduct

and performance of prosecutors" ("the ABA Prosecution Standards"). ABA

Criminal Justice Standards for the Prosecution Function § 3-1.1(a), (b) (4th ed.

2015).16 These standards "are aspirational or describe 'best practices,' and are

not intended to serve as the basis for the imposition of professional discipline,

to create substantive or procedural rights for accused or convicted persons, to

create a standard of care for civil liability, or to serve as a predicate for a motion

to suppress evidence or dismiss a charge." Id. at § 3-1.1(b).

      The ABA Prosecution Standards declare that "[t]he primary duty of the

prosecutor is to seek justice within the bounds of the law, not merely to convict,"

and they reflect general principles for prosecutorial conduct, including in part

that the prosecutor "should" (1) "respect the constitutional and legal rights of all


16
   The ABA Prosecution Standards are available at:
https://www.americanbar.org/groups/criminal_justice/standards/ProsecutionFu
nctionFourthEdition-TableofContents/
                                         55
                                                                             A-3479-18T4
persons, including suspects and defendants," and (2) "know and abide by the

standards of professional conduct as expressed in applicable law and ethical

codes and opinions in the applicable jurisdiction." Id. at § 3-1.2(b) to (f).

      With respect to the prosecutorial relationship with victims and witnesses,

the ABA Prosecution Standards prescribe that a prosecutor "should not act to

intimidate or unduly influence any witness," and "should not . . . use methods of

obtaining evidence that violate legal rights." Id. at § 3-3.4(b) to (d). As may be

pertinent to the State's monetary payment in this case to Cruz, a prosecutor is

"permitted to compensate a witness for reasonable expenses" so long as "[a]ll

benefits provided" are "documented and disclosed to the defense." Id. at § 3-

3.4(e) (emphasis added).

      Mirroring the principles established by Gregory and its progeny, the ABA

Prosecution Standards instruct that a prosecutor should not "discourage or

obstruct communication between witnesses and the defense counsel."              Nor

should prosecutors "advise any person, or cause any person to be advised, to

decline to provide defense counsel with information which such person has a

right to give." Id. at § 3-3.4(h).

      The ABA further advises that "prosecutors should be familiar with and

follow Standards on Prosecutorial Investigations" ("the ABA Investigation




                                        56
                                                                          A-3479-18T4
Standards"). Id. at § 3-4.1(a).17 Among other things, the ABA Investigation

Standards instruct that: "[w]hen deciding whether to initiate or continue an

investigation, the prosecutor should not be influenced by: (i) partisan or other

improper political or personal considerations . . . ; or (ii) hostility or personal

animus towards a potential subject." Id. at § 2.1(d). The ABA Investigation

Standards list eleven factors prosecutors should consider in evaluating

investigatory techniques. They include, for example, "whether the investigative

means and resources to be utilized are appropriate to the seriousness of the

offense . . . ; means of avoiding unnecessary intrusions or invasions into

personal   privacy . . .   ;   interference   with   privileged   or   confidential

communication . . . ; [and] interference with or intrusion upon constitutionally

protected rights." Id. at § 2.2(c).

      The Need for "Fire-walls" or "Taint Teams"

      The most relevant portion of the ABA Investigation Standards to the

present case is entitled "PROSECUTOR’S ROLE IN ADDRESSING



17
   The ABA Investigation Standards, like the ABA Prosecution Standards, "are
not intended to serve as the basis for the imposition of professional discipline,
nor to create substantive or procedural rights for accused or convicted persons
regarding the prosecutor." American Bar Association, "ABA Standards for
Criminal Justice: Prosecutorial Investigations" § 1.1(b) (3d ed. 2014). The
Investigation           standard            are           available           at:
https://www.americanbar.org/groups/criminal_justice/publications/criminal_ju
stice_section_archive/crimjust_standards_pinvestigate/.
                                         57
                                                                           A-3479-18T4
SUSPECTED MISCONDUCT BY DEFENSE COUNSEL."                            Id. at § 3.3.

Among other things, these standards prescribe in subsection (f):

            (f) The prosecutor's office should take reasonable
            steps to assure the independence of any investigation
            of a defense counsel [suspected of wrongdoing]
            including, if appropriate, the appointment of a pro tem
            or special prosecutor or use of a "fire-wall" within the
            prosecutor’s office. At a minimum, an investigation
            of defense counsel's conduct should be conducted by
            a prosecutor who has not been involved in the initial
            matter or in ongoing matters with that defense
            counsel.

            [(Emphasis added).]

As we will discuss, infra, the failure in this case to establish and maintain such

a "fire-wall" or "taint team" within the prosecutor's office was a critical omission

that requires remedial action.

      Summary

      The overall thrust of these ethical standards is that prosecutors should

exercise caution when using surreptitious means to investigate defense

attorneys. They must take care to balance legitimate investigative needs against

concerns of privacy violation, the potential for harassment and abuse, and the

need to keep an investigation of potential attorney misconduct wholly separate

from the underlying prosecution(s) being defended by that attorney.

      We make no determination as to whether the prosecutor's office in this

novel situation violated any ethical standards, and there is no ethical ruling by

                                        58
                                                                           A-3479-18T4
the trial court for us to review. What we can say is that the general principles

underlying the ethical standards reinforce our concerns about the alleged

interference with defendant's constitutional rights of fair access to a witness.

They also punctuate our concerns about the revelation of attorney work product

to the prosecutorial employees involved in the underlying narcotics case .

                                       V.

                         (Implications and Remedies)

      Having detailed the known facts and various guiding principles, we

proceed to address their implications. The following aspects of the record are

most critical to our assessment:

                In compliance with the Wiretap Act, an assistant
                 county prosecutor authorized the consensual
                 intercept of defense counsel's interview of Cruz,
                 a paid confidential informant.

                Cruz wore two body wires during his interview
                 with defense counsel, devices which recorded
                 and apparently transmitted the interview
                 simultaneously to prosecutorial agents.

                The interview was transcribed, and the rough
                 transcript and the recording were not turned over
                 to defense counsel until three days before trial,
                 by the assistant prosecutor handling the Martinez
                 narcotics case.

                The recorded interview revealed, at least to some
                 extent not yet fully uncovered, the defense
                 counsel's work product, which could be


                                      59
                                                                        A-3479-18T4
                  advantageous to the prosecutors handling the
                  narcotics case.

                One or more detectives in the prosecutor's office
                 took part in both the investigation of alleged
                 attorney misconduct and the narcotics case,
                 without the office maintaining ethical screens
                 preventing such dual involvement.

                The assistant prosecutor handling the Martinez
                 case was evidently exposed to the contents of the
                 consensual intercept, and he was not screened
                 from that material.

                The trial court found that because some amount
                 of work product was divulged, the appropriate
                 remedy was to disallow the prosecutor from
                 affirmatively placing into the evidence the
                 contents of the Mazraani interview, although
                 defendant was free to use the interview contents
                 if he so desired.

                The trial court denied defendant's requests for
                 more stringent remedies, such as dismissal of the
                 indictment or preclusion of trial testimony by
                 Cruz in the State's case.

      We conclude from these circumstances that the joint involvement of

prosecutorial representatives in both the confidential intercept conducted in the

attorney misconduct investigation and in the narcotics case, coupled with the

disclosure to the Martinez assistant prosecutor of Cruz's recorded interview,

infringed upon defendant's constitutional rights.

      The attorney work product divulged from that interview through the

recording should not have been revealed to the persons in the prosecutor's office
                                       60
                                                                         A-3479-18T4
who were involved in the Martinez case.          Instead, the recording and the

transcript of it should only have been made known to and used by appropriately-

screened staff members who had no involvement in the narcotics case. Once

Cruz reported that he might be offered a bribe at the upcoming interview, the

prosecutor's office should have used an independent team to take over the

recording process. That internal screening was not done here, and its omission

requires a remedy.

      Our Supreme Court in Sugar, 84 N.J. at 1, pondered the appropriate

remedy to impose when inappropriate prosecutorial conduct occurs in the course

of an investigation.       In Sugar, law enforcement officers unlawfully

eavesdropped on confidential conversations between a criminal defendant and

his attorney. The Court concluded that the circumstances did not call for the

"drastic remedy" of the dismissal of the indictment. Id. at 22. However, the

Court held that other measures were necessary to eliminate the taint caused b y

the improper actions. In particular, the Court required the State to assure that

the witnesses and evidence it intended to present at trial, through a different

team of prosecutors and staff who had not been involved in the eavesdropping,

would be untainted. Id. at 26-27.

      The Court's decision in Sugar signifies that if either the attorney-client or

work product privilege has been invaded by a prosecutor, the extreme remedy


                                       61
                                                                          A-3479-18T4
of the dismissal of an indictment is appropriate only where no lesser remedy

could fully address the harm. The Court in Sugar considered a blatant and

unconstitutional intrusion into a privileged arena, yet it was willing to entertain

the possibility that a less severe remedy than dismissal could be achieved. Id.

at 21, 22-24 (noting that "dismissal of a prosecution is the appropriate remedy

for official intrusion upon attorney-client relationships only where it destroys

that relationship or reveals defendant's trial strategy"). 18

      Similarly, the Court in Williams, when faced with the improper, forced

disclosure of work product to the State and the jury, ordered the remedy of a

new trial rather than dismissal of the indictment. Williams, 80 N.J. at 479. The

State's improper acquisition of work product does not, by itself, make a fair t rial

impossible and require dismissal.       It is well-established that dismissing an

indictment is a "draconian remedy" and a "last resort because the public interest,

the rights of victims and the integrity of the criminal justice system are at stake."

State v. Ruffin, 371 N.J. Super. 371, 384 (App. Div. 2004) (citation omitted).

      Defendant cites to United States v. Levy, 577 F.2d 200, 202 (3d Cir.

1978), for the proposition that dismissal is the sole appropriate remedy in

circumstances where any defense strategy has been disclosed to the government,



18
   Later, in "Sugar II," State v. Sugar, 100 N.J. 214, 226-28 (1985), the Court
reiterated that witnesses might be tainted and thus disqualified from testifying.
                                         62
                                                                            A-3479-18T4
because it would be too difficult for courts to "arrive at a certain conclusion as

to how the government's knowledge of any part of the defense strategy might

benefit the government." The Levy court's holding is not as broad as defendant

suggests.

      In Levy, a government informant was represented by the same attorney as

the defendant, and the informant became privy to attorney-client-privileged

communications revealing that "the defense strategy would be to concentrate on

the credibility of two key government witnesses." Id. at 204. Government

representatives actively solicited this privileged information from the informant,

and the prosecutor "became privy to this strategy."        Id. at 205.   In those

circumstances, the Third Circuit Court of Appeals held that "the only

appropriate remedy" was dismissing the indictment.

      Unlike in Levy, the acquisition of work product in the present case was

not through a knowing intrusion by the government into attorney-client

privileged communications where defense strategy had been expressly

discussed. To be sure, as we have already explained, the fact that this was a

witness interview rather than a confidential client meeting does not remove the

setting entirely from the realm of work product protection.        However, the

imbedded trial strategy a prosecutor can obtain from eavesdropping on a defense

interview of a third party witness is not as extreme as what can be learned from


                                       63
                                                                         A-3479-18T4
monitoring a confidential discussion between a lawyer and a client.

      Case law addressing unconstitutional interference with a defendant's right

of free access to witnesses teaches us that a remedy should be crafted to fit the

harm caused. The situation does not always require dismissal of the case. 19

      We accordingly affirm the trial court's denial of defendant's motion to

dismiss the indictment. However, given the improper disclosure of attorney

work product that unfortunately has occurred, we find it necessary to strengthen

the mild remedy the court imposed.

      We discern the harm caused to defendant in this case has at least two

dimensions. First, by intruding into defense counsel's work product, prosecutors

appear to have gained information and insights they could use to better prepare



19
   For example, in United States v. Ebrahimi, 137 F. Supp. 3d 886, 889 (E.D.
Va. 2015), where the government advised people to report any contact by
defense counsel and to have a government representative present at any
interview, the court ordered that a detailed letter from the judge be provided to
the potential witnesses, informing them that "as a witness, you are equally
available to lawyers for the defense and the Government at your own discretion."
The letter further stated that the government's requests were "not in keeping"
with this principle, and that the witnesses had the option to agree or decline any
interview and were "not required to have a Government agent present at your
interview, if you decide to consent to an interview." Id. at 889-90. See also,
e.g., Kines v. Butterworth, 669 F.2d 6, 10 (1st Cir. 1981) (in which witnesses
who had been instructed not to speak with defense counsel were advised "on the
judge's authority, of their right to talk to defense counsel 'as they wish or not
wish'"); Peter Kiewit Sons' Co., 655 F. Supp. at 78 (ordering a remedy allowing
the defense to depose witnesses "in a neutral atmosphere," to which the parties
did not object).
                                       64
                                                                         A-3479-18T4
Cruz as a witness and to counter the defense. Second, the State's conduct created

a potential conflict of interest between defendant and Mazraani. That conflict

may compel defendant to retain new counsel, to the possible detriment of his

defense and his finances.

      The State argues the trial court has already given defendant a sufficient

remedy, contending that "barring the State from introducing any evidence of the

recorded conversation" at defendant's trial effectively "ensure[d] that defendant

would be insulated from any harm." Similarly, the Attorney General contends

that "defendant cannot even claim prejudice because the State will not be

introducing the lawful consensual recording at defendant's trial."

      However, simply precluding the State from using evidence that it does not

want to use – and likely would not be admissible in the State's case in any event

– does not remediate the harm to defendant. As aptly noted by the Public

Defender, the remedy provided by the court "does not address the State's

improper conduct and, practically, serves only to encourage such misconduct in

the future."

      The Public Defender proposes that, if this court concludes that dismissal

of the indictment is not warranted, then, alternatively, the Middlesex County

Prosecutor's Office should be disqualified from continuing to handle this

narcotics case. Similarly, the ACDL-NJ contends that the prosecution "would


                                       65
                                                                         A-3479-18T4
have done well to implement" a "taint team."

      In its brief on appeal, the State advises that it would accept, as an

alternative remedy to any finding of impropriety, the designation of "an

independent assistant prosecutor, unfamiliar with the exchange between Mr.

Mazraani and [Cruz] and not privy to any possible trial strategy that might have

been disclosed, handle defendant's matter." We adopt such a remedy, with

modification.

      Specifically, this matter is remanded to the trial court on the condition

that, within forty-five days, the Attorney General either supersede the

indictment, to be handled exclusively by untainted attorneys and staff within the

Attorney General's Division of Criminal Justice, or refer the matter to a different

county prosecutor's office for handling by an untainted team. The Middlesex

County Prosecutor's Office shall immediately cease any further involvement in

prosecuting, investigating, or otherwise participating in this case.

      This remedy of transferring defendant's case to a prosecutorial team that

has not been exposed to the recording and transcript of the Mazraani interview

removes the possibility that information gleaned from such a review could be

used to better prepare the State's case.

      Due to the limitations of the existing record, we decline to go further and

resolve whether, as defendant requests, the State also should be barred from


                                           66
                                                                          A-3479-18T4
calling Cruz as a witness at trial as a prophylactic measure. Among other things,

the record does not fully reveal what discussions actually transpired between

prosecutor's office attorneys and detectives and Cruz before he agreed to wear

the body wires. As we have already noted, we do not know, for example, if Cruz

expressed any reluctance to wear the devices, whether the $180 payment

influenced his decision, and how that sum was calculated. We cannot determine

whether the prosecutorial team violated the principles of Blazas, 432 N.J. Super.

at 343 by substantially interfering with Cruz's independent decision to proceed

with the interview or choice to wear recording devices. We also cannot tell

what, if any, instructions Cruz was given before the interview. Further, it is

unclear, apart from the short transcribed March 14 discussion with the

detectives, whether Cruz had had any other relevant post-interview discussions

with prosecutorial representatives that might shed further light on how Cruz's

services were used.

      The record also does not reveal the extent to which the Sergeant who led

the narcotics investigation, or any other potential witnesses for the prosecution,

might have been tainted by their involvement in or exposure to the covert

recording or transcript. Through such involvement or exposure, such witnesses

might now be privy to defense counsel's work product to a degree that might be

fundamentally unfair to defendant at trial.        Depending upon the record


                                       67
                                                                         A-3479-18T4
developed on these matters, the trial court should consider whether the Sergeant

or any other anticipated State witnesses are impermissibly tainted to require

their exclusion at trial. Alternatively, whether or not sufficient taint exists, the

trial court shall consider whether other prophylactic remedies concerning such

witnesses are appropriate. At the very least, defendant is entitled to discovery

of a fuller record of the witness interactions, and an opportunity to use such

information as impeachment material on cross-examination a trial.

      The shortcomings of the record in this regard are not the fault of the

defendant, given the abrupt notice he received of the recording's existence on

the brink of trial, and the trial court's denial of his ensuing request for discovery.

A remand to develop the record more fully on these remedial questions is

consistent with our approach in Blazas, 432 N.J. Super. at 345-46.

      Consequently, we remand to the trial court for a plenary hearing the

question of whether Cruz or any other persons should be barred as a trial witness

for the State.    At that hearing, testimony may be elicited from Cruz and

representatives of the Middlesex County Prosecutor's Office who interacted with

him. Defendant shall have a burden of establishing a prima facie basis showing

that Cruz was unfairly influenced or utilized to an extent that could warrant the

prophylactic remedy of his testimonial exclusion. Similarly, if he seeks to bar

other witnesses, defendant has a prima facie burden to show that any witnesses


                                         68
                                                                             A-3479-18T4
are tainted by their involvement in or exposure to the covert recordings, or

whether their testimony otherwise should be barred as a remedial measure. If

he meets that burden, the burden would then be shifted to the State to

demonstrate beyond a reasonable doubt that no such improper interference or

witness taint exists, and that the prosecution may continue without any adverse

effect upon defendant arising out of the circumstances. Sugar, 84 N.J. at 24-25.

      Depending on the facts elicited in the remand hearing, the trial court is

authorized as a remedy to bar the State from calling Cruz or a tainted witness at

trial. The State would then need to decide if it wished to pursue the case at trial

through other unaffected proofs, if possible.

                                       VI.

                                  (Conclusion)

      In concluding, we stress that nothing in this opinion is intended to deprive

law enforcement of appropriate tools to investigate attorney wrongdoing.

Indeed, as the result of the State’s investigation, a grand jury has charged an

attorney – but not Martinez's counsel – with criminal acts of witness tampering,

albeit for acts unrelated to the present narcotics case. That indicted attorney

surely deserves, like any other citizen, the presumption of innocence. But if

those charges are ultimately proven, the verdict will illustrate the importance of




                                        69
                                                                          A-3479-18T4
law enforcement's role in rooting out conduct that undermines the integrity of

our system of justice.

      Even so, the prosecutor's investigatory role is not unfettered. Heightened

caution must be observed when the government seeks to intrude surreptitiously

into a defense attorney's discharge of professional obligations when he or she

conducts witness interviews in preparation for trial. The Sixth Amendment of

the Constitution, and our State Constitution, as well as principles of legal ethics,

demand that heightened caution.

      Although,    in    authorized   instances,   relevance-based     government

surveillance of attorney interviews of witnesses is permissible, appropriate

safeguards must be followed to protect the attorney's work product and fair

access to witnesses. We respectfully urge the Attorney General to promulgate

guidelines that address these concerns. Counsel have submitted prospective

suggestions for such guidelines in their supplemental post-argument briefs.

Although we do not endorse or reject them, they may prove useful for the

Attorney General's consideration.

      Affirmed in part, modified in part, and remanded in part. We do not retain

jurisdiction.




                                        70
                                                                           A-3479-18T4